UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 00-1703



JOE NESBITT,

                                                Plaintiff - Appellant,

          versus


KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William G. Connelly, Magistrate Judge.
(CA-99-2217-WMN)


Submitted:     October 12, 2000             Decided:   October 18, 2000


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joe Nesbitt, Appellant Pro Se. Lynne Ann Battaglia, United States
Attorney, Allen F. Loucks, OFFICE OF THE UNITED STATES ATTORNEY,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joe Nesbitt appeals from the magistrate judge’s order denying

relief on his petition for review of the Social Security Admin-

istration’s decision affirming an administrative law judge’s denial

of Disability Insurance Benefits and Supplemental Security Income.*

Our review of the record discloses that the administrative law

judge’s decision is based upon substantial evidence and is without

reversible error.    Accordingly, we affirm on the reasoning of the

magistrate judge. See Nesbitt v. Apfel, No. CA-99-2217-WMN (D. Md.

Mar. 30, 2000).     Nesbitt’s motion for appointment of counsel is

denied. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
      The parties consented to have the case tried before a magis-
trate judge pursuant to 28 U.S.C. § 636(c) (1994).


                                  2